Citation Nr: 1516583	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-08 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for residuals of a right ankle sprain.

4.  Entitlement to service connection for dermatitis, to include as secondary to mustard gas exposure.

5.  Entitlement to service connection for depression, to include as secondary to the service-connected left knee disability.

6.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.  

7.  Entitlement to special monthly compensation benefits based upon housebound status or a demonstrated need for aid and attendance due to service-connected disabilities.

8.  Entitlement to nonservice-connected pension benefits.

9.  Entitlement to special monthly pension benefits.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to July 1990, when he was discharged on account of failure to meet minimum qualifications for retention.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 RO decision.  

The issues of entitlement to service connection for depression, dermatitis and residuals of a right ankle sprain; entitlement to an increased disability rating for a left knee disability; pension benefits; special monthly pension; and special monthly compensation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for sleep apnea was denied by the RO in 2006.  He did not appeal that decision to the Board, nor was any new and material evidence received within the following year.

2.  New evidence received after the 2006 denials relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for entitlement to service connection for sleep apnea.

3.  The Veteran's sleep apnea had its inception during service and has been medically linked to his present sleep apnea.


CONCLUSIONS OF LAW

1.  The 2006 denials of service connection for sleep apnea are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
2.  Evidence received since 2006 is new and material; therefore this claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Service connection for sleep apnea is warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his sleep apnea began during service and that he has had it ever since service.  

With regard to claims to reopen based upon the submission of new and material evidence, the Court of Appeals for Veterans Claims (Court) has held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Such information was provided to the Veteran in a May 2009 letter.

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Notwithstanding any other provision, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include service records that are related to a claimed in-service event, injury, or disease.  However, this provision does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim.  38 C.F.R. § 3.156(c). 

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material' as defined above.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251   (1999).

The Court has explained that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran initially claimed entitlement to service connection for sleep apnea in May 2005.  The RO denied the claim in March 2006 and again in October 2006.  The denial was predicated upon the Veteran's service treatment records, which reflect evaluation for narcolepsy and a notation that sleep apnea had been ruled out.  The veteran did not appeal this decision and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since the 2006 denials, the Veteran has referred to VA treatment records showing that he continues to receive medical care for sleep apnea and to use a CAPAP machine nightly.  He has also submitted an informed medical opinion from a physician who reviewed the Veteran's relevant service treatment records and his post-service VA records and interviewed the Veteran himself about his sleep apnea and his symptoms during service.  The physician presented the following summary of the Veteran's situation and concluded that the Veteran's sleep apnea had its inception during service:  

A service treatment record dated April 1, 1988, indicates that while the Veteran felt that he had been getting enough sleep he was still having the tendency to drift off during the day, specifying that he was presently tired even though he had just slept for nine hours.  Because of his continued problems, he was referred to the Neurology Clinic on May 13, 1988.  This record noted he was "negative for sleep apnea and narcolepsy," although no apparent objective testing was done for either of these conditions. 

The file contains a sleep study dated February 2005.  An overnight polysomnography was performed and the results were discussed with [the Veteran] on May 16, 2005.  The study results demonstrated NO evidence of narcolepsy and he was diagnosed with severe sleep apnea.  On October 18, 2005, the Veteran was issued a Remstar Auto CPAP with a large full face mask which has been used since that time. 

When I interviewed the Veteran on Thursday, April 17, 2014, he informed me that while he was in the Army, he had problems hearing his alarm, being late for duty and focusing while being at work.  He said the other service men he bunked with complained about his loud snoring and he would sometimes almost fall asleep daily during working hours.

When I compare the problematic sleep symptoms the Veteran had in service with the sleep apnea symptoms he was experiencing when the sleep study was performed in 2005, the symptoms are nearly identical; snoring, excessive daytime somnolence, fatigue, etc. 

Based on my conversation with him, his symptoms during service were probably not as severe, however the difference was the type of problem he was having and the degree to which he was experiencing it.  As the symptoms became increasingly worse, he finally had the sleep study performed in 2005, confirming it was not narcolepsy he was suffering from back in 1988, but instead sleep apnea.

This Veteran's case is fairly typical of what I have seen with my own patients who have sleep apnea:  they will typically have the symptoms for a long time, which will progressively worsen before the patient finally gets treatment and an established diagnosis.

It is almost certain that this Veteran had sleep apnea while in service.  His sleep apnea did not start when the first sleep studies were performed in 2005.  Those studies simply confirmed the presence of sleep apnea.  His sleep apnea started when he first had the clearly documented symptoms in service. 

This recent medical opinion was not previously of record and relates to an unestablished fact.  Further it raises a reasonable possibility of substantiating the claim for entitlement to service connection for sleep apnea.  Therefore, the Board holds that new and material evidence sufficient to support reopening the Veteran's previously-denied claim for entitlement to service connection for sleep apnea has been submitted.  

As discussed above, when new and material evidence regarding a previously-denied claim is presented, the claim must be reopened and accorded a de novo review.  Review of the procedural history and development of the instant appeal persuades the Board that it can decide the merits of the Veteran's reopened claim without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Upon review, the Board finds that this new opinion fully supports the Veteran's claims for service connection.  

The existence of a present disability was established previously; however, the new opinion provides a medical interpretation of the service treatment records which supports the in-service incurrence of sleep apnea.  In particular, the physician's explanation that the Veteran's symptomatology in service most likely reflected sleep apnea at that time is persuasive, and his noting that the service neurologist's notation pertaining to sleep apnea was not supported medically is also persuasive, and directly addresses the reason the RO denied the claim in 2006.  Additionally, the physician has described a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Thus, all of the criteria necessary to establish service connection have been satisfied.  Shedden.  The Board therefore holds that service connection for sleep apnea is warranted.




Continued on next page


ORDER

New and material evidence having been presented, the previously-denied claim for entitlement to service connection for sleep apnea is reopened.

Service connection for sleep apnea is granted.  


REMAND

The Veteran's service connection claims and the increased rating claim were denied in part because he failed to report for a scheduled VA examination which would have been expected to provide relevant information with regard to these claims.  Governing regulation requires that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.  

Careful review of the record reveals that the they Veteran may not have received notice of the examination at issue.  He had been scheduled for a VA examination the second week of August.  However, in July 2009, he phoned the RO to request an examination date beginning in September 2009, as he was in school and would not be able to attend the schedule examination in August.  The next relevant item in his file is a notice dated September 2, 2009, from the VA Medical Center that the Veteran had failed to report for a VA examination which had been requested by the RO on August 13, 2009.  The notice does not contain information as to what date the examination had been scheduled for, and does not indicate that the Veteran was in fact notified of the scheduled examination.  The claims file does not contain a copy of the letter generated by the VA Medical Center informing the Veteran of the date and time of the examination.  However, unless the examination was in fact scheduled for September 1st or September 2nd, then it was not scheduled for a date when the Veteran had indicated his availability.  In light of the uncertainty surrounding the scheduling of the examination, and the fact that the Veteran had made reasonable efforts to have the examination scheduled on a date he could attend, the Board holds that another effort to schedule the Veteran for appropriate examination(s) is warranted.  

Review of the Veteran's claims file shows that the Veteran has been receiving VA medical care since at least 2004.  The report of his initial treatment and entrance into the VA medical care system is not of record.  He apparently continues to receive VA medical care as well.  VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, prior to further review of this appeal, all outstanding VA treatment records must be associated with the claims file.  

The claims involving pension benefits, special monthly pension, and special monthly compensation are subject to the outcome of the service connection and increased rating claims.  Further action on these claims will therefore be deferred until after the resolution of the remanded claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran between 1990 and 2004, and from 2009 through the present, for inclusion in his claims file.

2.  After obtaining the records requested above, the Veteran should be afforded a VA examination(s) by appropriate provider(s) to accomplish the previous examination requests made by the RO in 2009.  The claims folder must be made available to the examiner(s) for review before the examination(s).  All tests and studies deemed helpful by the examiner(s) must be accomplished in conjunction with the examination(s).  

The Veteran is reminded that if he fails to report for the scheduled examination(s), his appeals could be denied.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


